J-A34009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TERRENCE GUDALEFSKY AND CHERLENE               IN THE SUPERIOR COURT OF
GUDALEFSKY                                           PENNSYLVANIA

                            Appellants

                       v.

CRAIG HATCH, ESQUIRE AND THOMAS J.
WEBER, ESQUIRE

                            Appellees               No. 411 MDA 2015


                Appeal from the Order Entered February 6, 2015
                In the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 201-CV-02937-CV


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                  FILED NOVEMBER 17, 2015

       Appellants, Terrence and Cherlene Gudalefsky, appeal from the order

entered February 6, 2015, by the Court of Common Pleas of Dauphin

County. The order sustained the preliminary objections of Appellee, Craig

Hatch, Esquire, and dismissed the second amended complaint with prejudice

as it pertains to him. Appellee, Thomas J. Weber, Esquire, was dismissed

from the litigation via a judgment of non pros entered on January 14, 2015,

which became appealable upon entry of the February 6 order.1


____________________________________________


1
  See Pa.R.A.P. 341(b)(1); Bird Hill Farms, Inc. v. U.S. Cargo & Courier
Service, Inc., 845 A.2d 900, 903 (Pa. Super. 2004) (once an appeal is filed
from a final order, all prior interlocutory orders are subject to review).
J-A34009-15



       Appellants are proceeding pro se.2 The brief they have submitted is

woefully deficient. We need not catalog the problems here.

       We note that Appellants raise thirteen issues. The summary of

argument and argument sections of the brief span just five pages in which

they purport to address the numerous issues. The brief, however, fails to

contain any citation to authority. In addition, the brief is devoid of any

citation to the voluminous record in this case. The brief also fails to present

an intelligible legal argument.

       Given these failings, we find the issues raised on appeal waived.

“[W]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” Umbelina v.

Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (citation omitted; brackets in

original).

       With respect to the judgment of non pros, we further note that

Appellants were required to first file a petition to open or strike the

judgment of non pros in order to seek relief from that judgment. See
____________________________________________


2
   “While this court is willing to liberally construe materials filed by … pro se
litigant[s], we note that appellant is not entitled to any particular advantage
because [they] lack[ ] legal training. As our supreme court has explained,
any layperson[s] choosing to represent [themselves] in a legal proceeding
must, to some reasonable extent, assume the risk that [their] lack of
expertise and legal training will prove [their] undoing.” O’Neill v. Checker
Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989) (internal citations and
quotation marks omitted).



                                           -2-
J-A34009-15


Sahutsky v. Mychak, Geckle, & Welker, P.C., 900 A.2d 866, 869 (Pa.

Super. 2006). Failure to do so results in a waiver of all substantive claims

with respect to the non pros. See Pa.R.C.P. 3051; Sahutsky v. H.H.

Knoebel Sons, 782 A.2d 996, 1001 n.3 (Pa. 2001). Here, Appellants did not

seek relief from the non pros. Thus, this provides another ground for waiver

on issues regarding the non pros.

     The “Expedited Motion of Appellee Weber to Quash Appeal” is

DISMISSED as MOOT.

     The   “Expedited     Motion   of   Appellee,   Craig   Hatch,   Esquire,   to

Quash/Dismiss Appellants’ Appeal,” is DISMISSED as MOOT.

     Appellants’ “Motion” is DENIED.

     Order affirmed. Motions dismissed as moot and denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




                                        -3-